PER CURIAM: *
This appeal concerns one of the remaining personal injury claims in the Vioxx litigation. The district court granted Merck’s motion for summary judgment, concluding that the Plaintiffs action was barred by the applicable statute of limitations. We AFFIRM the district court’s order granting summary judgment in favor of Merck for essentially the same reasons set forth in its Order & Reasons.1

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.


. Plaintiff-Appellant argues, for the first time on appeal, that Merck waived its statute of limitations defense. We can find no indication in the record that Plaintiff-Appellant made this argument in the district court. Keeping with our well-settled rule that "arguments not raised before the district court are waived and cannot be raised for the first time on appeal,” we do not address the argument. LeMaire v. Louisiana Dept. of Transp. & Dev., 480 F.3d 383, 387 (5th Cir.2007).